             Case 7:19-cv-09911-KMK-PED Document 39 Filed 05/18/21 Page 1 of 2



I
                                                                                                 0 631 .979.4777
    :-T-~·KR I T-Z-E R
    ~       L A W     G R O U P
                                                                                                  F 631.979.4778
                                                  MEMO ENDORSED                           KrltzerLawGroup.com




                                                           May l&, 2021


     Honorable Kenneth M. Karas
     United States District Judge
     U.S. District Colllt for the Southern District of New York
     3 00 Quarropas Street
     White Plains, New York 10601

             Re:    Catherine Duskin v. United Parcel Service, Inc.
                    United States District Court, Southern District of New York
                    Case No.: 7:19-cv-09911 {KMK) {PED)

     Dear Judge Karas:

             I represent defendant, United Parcel Service, fnc. , in connection with the above-referenced
     matter. I am writing at the Court's direction to request an adjournment of the Conference scheduled
     before your honor on May 25, 2021.

             Due to the fact that the plaintiff refused to. answer various pertinent questions and abmptly
     terminated her deposition on April 14, 2021, a conference was held before Magistrate Judge Paul
     E. Davison on May 11, 2021. During the conference plaintiff's counsel was directed to file an
     application to withdraw pursuant to Local Civil Rule 1.4. by May 18, 2021 and Plaintiff was given
     until May 25 ,-2021 to respond. As a result, discovery has not been completed and the underlying
     issues that were discussed with Judge Davison remain unresolved until the motion is decided.

            1n light of the foregoing, it is respectfully requested your Honor adjourn the May 25, 2021
     conference to a date sufficiently long enough to resolve these issues and to complete the necessary
     discovery. I anticipate that at least 3 months would be necessary to accomplish the foregoing.

             I thank you in advance for your assistance in this matter.




     DSK:csm

     cc.:    Walter F. Ciacci, Esq.
             Della Mura & Ciacci, LLP
             981 Allerton Avenue
             Bronx, NY 10469


                                                                        t~~,N
                         180 East Main St., Ste. 204 Smithtown, New York 11787
               Case 7:19-cv-09911-KMK-PED Document 39 Filed 05/18/21 Page 2 of 2

- ~T_(·--J~R
   r.ll.,._ IT Z ER
         LAW   GROUP
                         _




                Michael Byrne, Esq.
                Silverman Shin & Byrne, PLLC
                88 Pine Street, 22nd Floor
                New York, NY 10005
